Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 1of 28 Page ID #:17

EXHIBIT “2”
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 2 of 28 Page ID #:18

Steven C. Vondran, Esq. Business | Real Estate

AZ Lic. #: 025911
GA (ie papers Intellectual Property | Software

steve@vondranlegal.com -Est. 2004-

 

THE LAW OFFICES OF STEVEN C. VONDRAN, P.C.

August 9, 2018

Art-Tec Prints
7900 San Fernando Rd, Unit A
Sun Valley, California 91352

VIA OVERNIGHT MAIL

Re: Unauthorized use of cop righted photograph(s) / cease and desist / FRE 408 Confidential
Settlement Communication and infringement materials.

File#: 832

THIS IS_A LEGAL DEMAND LETTER AND MAY AFFECT YOUR LEGAL RIGHTS. PLEASE
FORWARD TO THE PROPER PERSON OR DEPARTMENT FOR IMMEDIATE RESPONSE.

To Whom it May Concern,

Please be advised that our firm represents commercial photographer Elliot MeGucken Fine
Art Photography (“EMFAP”}. EMFAP is the owner of the copyrighted image(s) as set forth in the
attached Exhibit “A.” The pertinent copyright registrations made with the United States Copyright
Office are attached as Exhibit “B.”

 

We are writing this letter because copyright image(s) owned by my Client (Exhibit “A”)
have been found on your companies website promoting your products and my clients images.
Perhaps they have been downloaded from Google images or other similar websites where you or
may have wrongfully believed the images were royalty-free and free for use. This is not the case,
and in this case, copying and using my Client’s images (without a proper legal license) constitutes
copyright infringement under the United States copyright law even if, for example, it was done bya
third party on your behalf, such as by a webmaster. The photo(s) are on your company website
which is why we are sending you this letter.

Please be advised that my client has no record of any license being acquired by you or your
company. If we are in any way mistaken please provide written evidence of same within 7 business
days of the date of this letter so that we may review your claim of license. You can email any
evidence or proof to us at lisa@vondranlegal.com.

In the event there is no valid legal license, reproducing and publicly displaying my client’s
image(s) on your website continstutes copyright infringement, whether or not it is deemed “willful”

 

Phoenix: 2415 E. Camelback Road, Suite 700, Phoenix, Arizona 85016 | Beverly Hills: 9701 Wilshire Bivd., Suite 1000, Beverly Hills CA 90212
Newport Beach: 620 Newport Cir. Drive, Suite 1100, Newport Beach, CA 92660 | San Diego: 8880 Rio San Diego Drive, 8" Floor, San Diego, CA 92108
San Francisco: One Samsone Street, Suite 3500, San Francisco, CA 94104

www.VondranLegal.com Phone: (877) 276-5084 Fax: (888) 551-2252

 

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 3 of 28 Page ID #:19

August 9, 2018
Page 2 of 4

or even “innocent” in nature. This is true whether there or not there may have been a copyright
notice or symbol on the photo.

My Client is a professional level photographer who values his work and does not appreciate
businesses (or even individuals/sole proprietors) using his work without his express written
permission and the failure to pay proper licensing fees naturally harms his commercial efforts and
strips control from the photographer. Moreover, preventing unauthorized use of images can be a
very time consuming process having to continually try to identify and stop unauthorized uses.

Assuming your company does not have a proper license, we believe the unauthorized use and
reproduction of the works at issue (as set forth in Exhibit “A” and “R” respectively) constitute a
violation of The Copyright Act, Title 17 of the United States Code. As the violation occurred on
what appears to be a corporate (commercial) website we do not consider this to be a “fair use,”
especially since the entire photo(s) appear to have been reproduced in its entirety in order to benefit
you commercially.

Under the United States copyright laws, if we cannot amicably resolve this situation, and if
we are forced to go to court, my client will be seeking the maximum monetary penalties possible,
which may include statutory damages under /7 U.S.C. $504 (which authorizes up to $150,000 for
willful (intentional) infringement or up to $30,000 for unintentional infringement). This means, even
if you posted the photos not knowing it was copyrighted this is still infringement. Courts may also
award attorney fees to a prevailing party in a copyright litigation case. In addition, if required, we
may be forced to seek an injunction to stop the infringing conduct. At this time, we respectfully
request that you immediately cease and desist using this image.

In addition, we are currently investigating whether or not your unauthorized use has violated a
separate copyright DMCA provision [1/7 U.S.C. §1202] which prohibits altering or removing
copyright management information (“CMI”) such as re-posting the photo(s) at issue without the
copyright symbol, authors name, photo title or other information that the photographer may have
provided. This is a separate violation that can trigger penalties of (a minimum) of $2,500.

In short, we consider any unlicensed activity to be a willful voiolation of copyright law as it is
clear to most people that you cannot utilize professional photography for business uses without
properly obtaining rights to use the image. In fact most business owners are aware that there are
many stock photography websites that license photos (for a fee), and ignorance of the law and/or
failure to obtain the proper rights is not a valid defense.

You should also note that while corporate officers may normally be protected by a “coporate
veil” in copyright infringement cases federal case law has held that it is possible to hold officers and
directors of the corporation personally liable. While we believe my Client has the present right to
file a civil lawsuit for damages, we are also willing to try to resolve this amicably, and out of court,

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 4 of 28 Page ID #:20

August 9, 2018
Page 3 of 4

if we can get this matter resolved quickly and without expending an undue amount of time. This
naturally would save everyone the stress and costs of litigating this issue in court.

CONFIDENTIAL SETTLEMENT OFFER — FRE 408

If you are interested in resolving this matter, my Client has authorized me to settle and close
this case on the following terms and conditions.

1. Immediately takedown the infringing photos at issue from your website within 7 business
days of receipt of this letter and confirm at the email below that you have done so.

2. Pay the settlement fee of $25,000.00 within 7 business days of the date of this letter. This

amount would cover past infringing uses and copyright enforcement and infringement
fees.

3. Sign and return the conditional copyright release license form (See Exhibit “D’”) within

7 business days and return it by facsimile to (888) 551-2252 or email to
lisa(@vondranlegal.com.
PAYMENT INFORMATION. You can send in payment be cither filling out the enclosed
credit card authorization (See Exhibit “C”) or email us if you wish to pay by check or money order.
The details are set forth in the attached settlement agreement should you wish to resolve this issue.

You should also note that if your use of my Client’s photo was used in connection with your
advertising, you may have an insurance policy that covers our claim. In that event, it might make
sense to check with your insurance agent or have your agent or attorney contact us at the email
address above. If you do not have an attorney, you may wish to consult with, or hire one.

If we do not receive a response from you or receive the signed agreement and payment
within 30 days of the date of this letter, we will assume you have no intention of resolving this
amicably out of court, and have no valid license, and in that event we reserve all rights to
elevate this matter to a court of law.

You should also realize that failure to respond to a federal court lawsuit can result in a default
judgement being entered, whereby the court may set the amount of damages within the parameters
noted above, and a future a wage garnishment, property lien, levy, or other collection effort could be
pursued. All legal rights are hereby reserved.
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page5of28 Page ID #:21

August 9, 2018
Page 4 of 4

If you would like to contact us we can be reached at lisa@vondranlegal.com. Thank you for

your anticipated cooperation on settling this case on exceedingly favorable terms.

Very truly yours,

Steven C. Vondran, Esq.

 
 

Encl: Exhibits A-D / Power of Atty.

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 6 of 28 Page ID #:22

EXHIBIT “A”

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 7 of 28 Page ID #:23

 

httos:/Awww.etsy.com/listing/271248364/3-panel-canvas-split-sunrise-landscape?ref=shop hom
e€_active 45

https://img.etsystatic. com/il/781b02/935087799/il 570XN.935087799 7pwc.jpg?version=0

 

8 = o x

  
 

 

 

 

Bienes vr iN, Be mg:

 

plit-sunrise-landscape?ref=:

 

 

 

    
   
 

*

 

Etsy ilionta, 9» Cc ¥

Hore Favorites

Jewelry & Clothing & Horne & Wedding &

 

Art & Craft Supplies &

= es Vintage
nat Collectibles Tools ~

Sesessoties Shees Living Party

 

SQ) ArtTecPrints

  

. OD Feveulte sear items
Like this item? 3 Panel Canvas Split, Sunrise landscape of
Add it t9 your favorites to revisit it later, ocean with waves clouds and rocks on

beach, Canvas art, Interior, Room
Decoration, Photo gift.

$95.00+ Ask a question

Size

 

Select o size T

 

 

41 v
| Buy it now > ]
Overview

 

 

+ Handmade item
+ Style: 7789

  
 

Page nol availa’
Materiales camyrnsne cece #

taceth hander, Rubee View an archi. Ton courtery of the

Woaydack Machine

 

» Made te order

» Foadhoels GAS
yO Lk here to see archived version

 
 

Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 8 of 28 Page ID #:24

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 9 of 28 Page ID #:25

 

   

 

 

Like this iter?

Add

 

ic your favorites to revisit it later,

 

   

 

an & Craft Supplies &

i < : Vintage
Entertainment Collectibles Torsls ™

i Ea

BE sv

items

 

= ea

  

Beach during Sunset 3 Panel Split Sunset
wall art, Yellow and blue skies, beach wall
art, interior design, room decorwwall
art,canvas print

$95.00+ Ask a question

 

Quantity

 

| Buy it now > |

Overview

« Hendmace item

 

H paced

  
   

tostn hanger, UV eaating, staples on the

+ Mare to order

|
8/3/2018

 
  
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 10 of 28 Page ID #:26

 

 
 

Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 11 of 28 Page ID #:27

 

 

  

 

/ TB] barge Canvas Prints Unio x Y [BI Sridge on beech canvas x A

 

 

 

 

 

ge-on-beach-canvas-print-beaut?

Etsy pier Ea Sell on Etsy ft

Jewelry & Clothing & Rome & Wedding & Toys & An& Cratt Supplies & a
Accessories Shoes Living Party Entertainment Collectibles Tools anitage

CG | @ Secure | https, \www.etsy.comis

 

 

   

ArtTecPrints 517
9 Favorite shop items
Like this item? Bridge on beach, canvas print, beautiful
Add it to your favorites to revisit i lacer. ocean, sunset at the pierwall art, wall decor,

room decor, sunset at beach wall art,3 panel
canvas

$75.00+ Ask a question

Size

 

  

elect a size ¥|

Quantity
[y+]

Buy it now > |

 

 

 

 

Overview

« Handmade item

+ Style: 7906

. Materials deeerracense PAGE NOt available ? *
fopth "5 nio9h Eh Wew an archives version courtesy ofthe

« Made io WayBack Machine

~ Feadhen

 
 

Case 2:20-cv-04834-JAK-MAA

Document 1-2 Filed 05/29/20

Page 12 of 28 Page ID #:28

 

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 13 of 28 Page ID #:29

 

D Beccl ur ney Some: 3 Panel Sy f Waybent Mectine
€¢4

m \pce

|G) Waybeck Mac itte

 

@ Corpliancerssittan.., Me Google Tranciste BB Msectic Meticulai. 9  Niko- BESO Captur,

[eis Peer ny ore ig TREE Ts dng ae panel Tepe ag er oe TASTE | Ss
a |

Dias ti

Aura fe beng

 

 

tafser

by fae den ttepat solace

Etsy |=

rurly & Acces ies Cha any & Shoes Sunil gy & Party

ArtTecPrints

fOn Faasijesdygs

 

 

Like this (tem?

Add it lo puur “avoriles ko eevivit Lele

   

Selina

Requesta custom ofticr and have something made just tor you,

 

Desoription

 

Reearcle chu iim & sees 3 Peed Spl Suriset well at, Mellor arnt lust shies, hea: heal

Tage & Firtes Lainrient

 

x | GE) Weyoek Mache x | +

& webvarchiveorg/wab/20780803030285 hy ss /Awawitilsy. Lom/iinting/5 10933520/Leach-during-cunse.-3-penel-.plii-sunbettial—siiupu. Qs fa

 

Selon Fly Begesten ¥ ®
Tevordes Cart

Set Cal erctibilees Crall Supplies & Tinady Valay-

oT

hers

Beach during Suusel 3 Panel Split Sunset
wall art, Yellow and blue skies, beach wall
art, interior design, room decorswall
art,canvas print

$95.00+

Ask m tpiestinim

 

Overview

ao Hinnd unde item
« Stan 7aa4

4 Matoriala: comvaa. ink. wood. wal paddines

 
 

tooth hancer. UV coating ztazlcs on the 5
+ Maseto srdsr
+ Feedback 353 ‘eviews
» Favortier by: 7 pespie
+ Gil mew

 

se aval alte

ba This chop sccepie Eeey 9 ft carce

Shipping & returns

Ready co ship In 3-3 business days
Tron Les Angeles. Salifomia

Gat chipp ng cect

1 6

   

 

 

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 14 of 28 Page ID #:30

 

 
| Case 2:20-cv-04834-JAK-MAA Document 1-2. Filed 05/29/20 Page 15 of 28 Page ID #:31

EXHIBIT “B”
#:32
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 16 of 28 Page ID

_Copyrigh

2 United States Copyright

 

 

 

 

 

 

 

Database Name: Copyright Catalog (1978 to present)
: Simple Search = McGucken Elliot

Seal eB

pe

 

 

 

 

2015 Group Registration Photos, Dr. Elliot MecGucken 45SURF Hero's Odyssey...

Type of Work: Entry Not Found
Registration Number / Date: VA0002089199 / 2018-02-19

Application Title: 2015 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero’s Odyssey

Mythology Fine Art Photography, published January 1st, 2015 to December 3 Ist,
2015, Approximately 20,358 Photos.

Title: 2015 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero’s Odyssey

Mythology Fine Art Photography, published January 1st, 2015 to December 3 Ist,
2015, Approximately 20,358 Photos.

Description: Electronic file (eService)

Copyright Claimant: Elliot McGucken. Address: 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024,
United States.

Date of Creation: 2015
Date of Publication: 2015-01-01
Nation of First Publication: United States
Authorship on Application: 45SURF Hero’s Odyssey Mythology, pseud. of Elliot McGucken (author of
pseudonymous work); Domicile: United States. Authorship: photograph.

Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United
States, (310) 806-3647, (310) 806-3647, goldennumberratio@gmail.com

Names: McGucken. Elliot

45SURF Hero’s Odyssey Mythology. pseud.

mel]

Record Options |

[Select Download Format: | Format for Print/Save | |

Enter your email address: Email
Save results for later: | Save To Bookbag | :

Contact Us | Reguest Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Coneress Home Pave

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 17 of 28 Page ID #:33

 

MCGUCKEN FINE ART COPYRIGHT REGISTRATION:
VA0002089199 / 2018-02-19

Name on Copyright Deposit:
2015-5-26-M alibu-Pier-Sunset-Brilliant-Colors-Before-The-Rain-17511483284-m jpg

 
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 18 of 28 Page ID #:34

 

MCGUCKEN FINE ART COPYRIGHT REGISTRATION:
VA0002089215 / 2018-02-19
Title on Copyright Deposit:

2016-1 -21-Malibu-Winter-Beaches-Seashore-Fine-Art-Landscape-Sunsets-Dr-Elliot-238887015
33-m.jpg

Infringement #2:

https :/www.etsy.com/listing/510953520/beach-during-sunset-3-panel-split-sunset?ref=shop ho
me_active 72"

https ://.etsystatic.com/9476 185 /r/il/49/9ea/1 22/647 103/i|_ 570xN.1227647103_cmsm. jpg

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 19 of 28 Page ID #:35

 

MCGUCKEN FINE ART COPYRIGHT REGISTRATION:
VA0002089215 / 2018-02-19
Title on Copyright Deposit:

2016-1-1 /-Sony-A7RIl-Fine-Art-Super-Sharp-Sony-1 6-35mm-Vario-Tessar-23817493073-m jpg

Infringement #3:

httos:/Awww.etsy.com/listing/507083706/bridge-on-beach-canvas-print-beautiful?aa search gue
ry=pier&ref=shop items search 2

https ://img.etsystatic.com/il/47687b/1 168799792/iI 570xN.1168799792 bgoz.jpg?version=0

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 20 of 28 Page ID #:36

EXHIBIT “C”

 

 
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 21 of 28 Page ID #:37

CREDIT CARD PAYMENT AUTHORIZATION FORM
File# 832

Please sign and complete this form to authorize The Law Offices of Steven C. Vondran,
PC, (“Vondran Legal”) (hereinafter “LAW F IRM”) to make the agreed upon credit or
debit card payment to settle this matter in accordance with the signed Settlement
Agreement which is incorporated herein by reference.

AMOUNT: The Settling Party, by signing below, agrees to pay the settlement amount of
$25,000 (Twenty Five Thousand dollars) and by signing this firm you give us express
permission to immediately bill your credit/debit card or bank account card for the amount
indicated above.

PAYMENTS: [f the Settlement Agreement has permitted payments, by signing below
you agree that we may charge you card below on the date the settlement payment is due.

CREDIT CARD INFORMATION

Full Name as it appears on your card:
Card Type (Cirele One): VISA | MASTERCARD | DISCOVER | AMEX
Credit Card #:

Expiration Date:

CCV (Security Code):

Billing Address:

 

 

 

AUTHORIZATION

I hereby authorize LAW FIRM to automatically bill my account as per the terms of the
Settlement Agreement. | certify that I am an authorized user of this credit card and that I
will not dispute the payment with my credit card company; so long as the transaction(s)
corresponds to the terms of the Settlement Agreement.

 

 

 

 

Signature: Date:
Print Name:
Title:
Company:
FACSIMILE / EMAIL

You may fax this page to (888) 551-2252 (no cover page is needed) or email to
lisa@vondranlegal. com. If you have any questions or issues please call us at (877) 276-
5084.

 
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 22 of 28 Page ID #:38

EXHIBIT “D”

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 23 of 28 Page ID #:39

CONFIDENTIAL SETTLEMENT AGREEMENT
AND RELEASE OF CLAIMS

This Confidential Settlement Agreement and Conditional Release of Claims with grant
of retroactive license (“Settlement Agreement”) is entered into by and between the following
parties (“Parties”): Elliot McGucken Fine Art Photography (“Photographer”), on the one
hand, and Art-Tec Prints (“Settling Party”).

File# 832
RECITALS

A. Photographer has alleged infringement of his copyrighted photos and/or images
due to having one or more of his photos being used on a business website without consent.

B. Settling Party did not have a valid license allowing reproduction or public
display of such photo(s) on their website,

C, Through this Settlement Agreement, the Parties desire to fully and finally
resolve all claims that were made, or could have been made, or could be made in the future,
related to this alleged infringement.

D. Photographer represents and warrants that it has the exclusive rights to the
photo(s) at issue and has the sole authority to settle this claim, release Settling Party, and to
issue and grant a retroactive license,

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:

AGREEMENT
1. Terms and Conditions.

 

a. Settlement Amount: Following the execution and return of this Settlement
Agreement, Defendants agree to pay the total sum (“Settlement Amount”) of Twemty Five
Thousand Dollars ($25,000) in settlement of all claims brought or that could have been
brought against Settling Party in regard to any alleged photo infringement to remedy past
unlicensed usage. In that regard, upon receipt of payment Photographer grants Settling Party
a non-exclusive, non-sublicensable, and non-assignable retroactive license with the term
commencing from the date of the original infringement to the effective date of this agreement.
Photographer, however, retains all legal rights of ownership and all copyrights in said
photo(s).

 

b. Payment instructions: Payment may be made by either (a) filling out and
returning the attached credit authorization form by facsimile to (888) 551-2252, or (b) sending
a check or money order made payable to “Vondran Legal. Client Trust Account’ and mailed
within 7 business days to:

The Law Offices of Steven C. Vondran, P.C.
One Sansome, Suite 3500
San Francisco, CA 94104
Attn: Copyright Claims

Make sure to note - File# 832

]
File#t 832

 
| .
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 24 of 28 Page ID #:40

c. Tax Implications: Settling Party acknowledges that Photographer nor any
representatives or attorneys of Photographer have made any promise, representation or
Warranty, express or implied, regarding the tax consequences of any consideration paid
pursuant to this Settlement Agreement,

2. Mutual Release of Claims by Parties. The Parties, on behalf of themselves and their
predecessors, successors, heirs, assigns, agents, representatives, partners, and attorneys aft
any), hereby release and forever irrevocably and unconditionally releases, remises, acquits
and discharges the other and its predecessors, successors, heirs, assigns, agents, employees
(past or present) representatives, partners, and attorneys (“Releasees”) of and from any and
all claims, controversies, damages, causes of action, liabilities, obligations, costs, losses,
demands or damages of any nature whatsoever and character of any kind, at law or in equity,
based in tort, contract or other legal or equitable theory, past present or future, known or
unknown, suspected or unsuspected, now owned or hereafter acquired arising out of, relating
to or connected with the alleged infringement(s) at issue.

3. Inclusions in Release. The release of claims in paragraph 2 of this Settlement
Agreement shall include the release for: (1) all photos copyrighted by Photographer, whether
known and unknown up through the effective date of this Settlement Agreement, (2) any
obligation, event, matter, claim, occurrence, damage or injury relating to the dispute identified
herein and in the recitals above (which are incorporated herein by reference); and (3) any
promises, representations, warranties and inducements made to the Parties prior to the
execution of this Settlement Agreement which are not embodied herein; and (4) any conduct
by The Parties or its Releasees that precedes the execution of this Settlement Agreement.

4. Waiver of Unknown Claims. As to all matters being released pursuant to the terms
hereof, Settling Party hereby waives any and all rights which they may have under the
provisions of California Civil Code § 1542 or under any comparable federal or state statute or
tule of law. California Civil Code § 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HIER SETTLEMENT WITH THE DEBTOR.

Settling Party acknowledges that they have read all of this Settlement Agreement,
including the above Civil Code section, and fully understand both this Settlement Agreement
and Release and the Civil Code section. Settling Party expressly waives any benefits and
tights granted pursuant to Civil Code section 1542.

5. No Acknowledgment _of Liability. The Parties to this Settlement Agreement
understand and agree that all claims made by the parties in connection with the matters which
are the subject of this Settlement Agreement are disputed and each party hereto agrees that
this settlement and Settlement Agreement shall not be treated or characterized as an admission
of liability or responsibility.

Filett 832

 
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 25 of 28 Page ID #:41

6. Covenant Against Future Action. The Parties hereto covenant and agree never to
commence or prosecute any action or other proceeding based on any of the matters that have
been released pursuant to the terms of this Settlement Agreement.

7. Reliance on Own Judgment. The Parties to this Settlement Agreement understand and
accept the risk that facts with respect to which this Settlement Agreement is executed may
later be found to be other than true or that such facts may be different from the facts now
believed to be true and each party hereto is relying on their own judgment in entering into this
Settlement Agreement. This Settlement Agreement shall be and shall remain effective despite

any such untruth or difference, except as to any representation expressly made in this
Settlement Agreement.

8. Authority to Execute. The Parties to this Settlement Agreement represent and warrant
that they have the sole right and exclusive authority to execute and enter into this Settlement
Agreement and receive the consideration therefor, and that no party has sold, assigned,
transferred, conveyed or purported to sell, assign, transfer or convey, or otherwise dispose of,
any claim or demand relating to any matter covered by this Settlement Agreement.

9. Binding Effect. The Parties to this Settlement Agreement expressly covenant and
agree that this Agreement shall inure to the benefit of, and be binding upon, their respective
heirs, successors and assigns.

10. Parties to Bear Own Fees. The Parties to this Settlement Agreement shall each bear
their own costs, fees and expenses incurred in connection with the negotiation and preparation
of this Agreement and in connection with resolving this dispute.

 

11. Execution of Documents. The Parties to this Settlement Agreement agree to execute
any and all documents reasonably necessary to effectuate the terms, conditions, purposes and
aims of this Settlement Agreement.

12. Partial Invalidity. In the event that any provision of this Settlement Agreement shall
in any respect be declared invalid, illegal or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other term or condition of this Settlement Agreement,
and this Settlement Agreement shall be interpreted as though such invalid, illegal and
unenforceable term or condition was not a part hereof.

13. Understanding of Settlement Agreement. The Parties hereto each affirm and
acknowledge that they have read this Settlement Agreement and have had the opportunity to —
have it fully explained by counsel of choice, that they fully understand and appreciate the
words and terms used in this Settlement Agreement, as well as the effect of those words and
terms, and further understand that this is a final compromise, release, and settlement of the
matters released herein. Each party and his/its attorney have carefully and fully reviewed this
Settlement Agreement and has revised, or has had the opportunity to revise, this Settlement
Agreement. Accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be utilized in the interpretation of this
Settlement Agreement.

14. Entire Agreement. This Settlement Agreement constitutes the entire agreement
between the Parties with reference to the subject matter hereof, and supersedes all prior
agreements, understandings, negotiations, and discussions, whether oral or written, of the

wo

Filed 832
.
| Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 26 of 28 Page ID #:42

Parties. There are no representations, warranties, covenants, or undertakings other than those
expressly set forth in this Settlement Agreement,

15. Attorneys’ Fees. In the event that suit is brought to enforce or interpret any part of this
Settlement Agreement, the prevailing party in such suit shall be entitled to recover their
reasonable costs and attorneys’ fees in an amount to be fixed by the Court. By signing below,
the Parties agree that any disputes shall be governed by California law regardless of any
choice of law conflicts that may exist, and each agrees to jurisdiction of the California Courts
with venue in San Francisco, California and agrees not to challenge jurisdiction.

16. Counterparts and Executed Duplicate. This Settlement Agreement may be executed in
counterpart and by facsimile, all such signed counterparts shall together constitute a single
agreement, and an executed duplicate of this Settlement Agreement shall be as effective for
all purposes as an original.

17. Confidentiality. Each of the Parties will maintain in confidence, the terms of this
Agreement, except as otherwise provided below. It is not a violation of this confidentiality
provision for any of the Parties to say that this dispute has been “resolved,” or “settled” but
neither of the Parties may state or disclose anything about the terms of this settlement or this
Settlement Agreement other than that which is reasonably consistent with the foregoing. Any
party may, without violating the terms of this provision, disclose the amount of this settlement
to the party’s attorney, tax Preparer, accountant, officers, directors, employees, spouse,
parents, domestic partner, or as otherwise required by law. If any party makes a disclosure
under this paragraph, the party will advise the individual receiving the disclosure of the
confidentiality restrictions and will ask the individual receiving the confidential information
to abide by these restrictions.

18. Mutual Non-disparagement. The Parties agree that they will not make any written or
oral statement concerning the other Party which they know or reasonably should know is both
untrue and disparaging.

>>> >>

PSS >>

Poo >>

Poo >

File# 832

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 27 of 28 Page ID #:43

IN WITNESS WHEREOF, ihe undersigned to hereby execute this Agreement
effective as of the date of the last party to sign below.

“SETTLING PARTY”

Dated: 2018

 

 

Art-Tec Prints

“PHOTOGRAPHER” Ee
Dated: August 9th, 2018
Steven C. Vondran, Esq.
Attorney in Fact for Photographer

 

File# 832

 
Case 2:20-cv-04834-JAK-MAA Document 1-2 Filed 05/29/20 Page 28 of 28 Page ID #:44

Steven C. Vondran, Esq.
AZ Lic. # 025911

CA Lic. #: 232377
steve@vondranlegal.com

Business | Real Estate
Intellectual Property | Software

-Est. 2004-

 

THE LAW OFFICES oF STEVEN C. VONDRAN, P.C.

CONFIRMATION OF REPRESENTATION
POWER OF ATTORNEY

RE: Elliot McGucken Fine Art Photography

To Whom It May Concern:

legal remedies,

All communications in regard to any or my photograph(s) and/or my case shall be discussed with
and directed to LAW FIRM at claims@vondranlegai.com or as the may otherwise direct.

The undersigned hereby grants this right and authority te LAW FIRM:

ae WM suchun, 8/3/2018

Mr. Elliot McGucken Date
Elliot McGucken Fine Art Photography

LAW FIRM
na

Mr. Steven C. Vondran, Esq.
The Law Offices of Steven C. Vondran, P.C.

 

 

 

 

 

Phoenix: 2415 E. Camelback Road, Suite 700, Phoenix, Arizona 85016 i Beverly His: 9704 Wilshire Bivd., Suite 1000, Beverly Hills CA 90212
Newport Beach: 620 Newport Ctr. Drive, Suite 1100, Newport Beach, CA 92660 | San Diego: 8880 Rio San Diego Drive, 8% Floor, San Diego, CA 92108
San Francisco: One Samsone Street, Suite 3500, San Francisco. CA 94104

www.VondranLegal.com Phone: (877) 276-5084 Fax: (888) 551-2252

 

 
